Citation Nr: 0421260	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  96-51 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the eyes.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from July 1943 to 
January 1946.

This appeal arises from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York that denied service connection for bilateral hearing 
loss and for residuals of an eye injury were not well 
grounded and granted service connection for posttraumatic 
stress disorder (PTSD), assigning a 10 percent rating.  

The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.  Subsequently, the RO 
increased the 10 percent rating in effect for PTSD to 30 
percent.

The veteran appears to be raising the issue of entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  This issue is referred to the RO for 
appropriate action.  

The appeals for service connection for residuals of eye 
injuries, bilateral hearing loss and tinnitus are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  PTSD is manifested by anxiety, insomnia, recurrent 
nightmares, disturbed memory for remote events, poor 
concentration without evidence of a flattened affect 
impairment of speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short term memory, impaired judgment, or impaired abstract 
thinking.  

2.  The PTSD is productive of no more than definite social 
and industrial impermanent  

CONCLUSIONS OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (effective prior and subsequent 
to November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims and 
second sentence of 3.159(c) were amended effective August 29, 
2001. These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case. See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., June 
24, 2004), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following steps:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the veteran was provided with rating 
decisions, the statement of the case, and supplemental 
statement of the case, and a May 2002 VCAA letter that 
collectively provided notification of the information and 
medical evidence necessary to substantiate these claims.  The 
documents specifically indicated what steps VA would make and 
what was required of the veteran and what evidence the VA 
would obtain.  Quartuccio v. Principi 16 Vet. App. 183 
(2002).  The May 2002 VCAA letter also informed the veteran 
of what evidence had been obtained and what evidence was 
needed.  In a February 2004 letter, the RO requested any 
private medical evidence of treatment for any claimed 
condition.  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded VA examinations during the course 
of the appeal.  

The VCAA letter was mailed to the veteran subsequent to the 
appealed rating decision in violation of the holding in 
Pelegrini, supra.  However, the Board finds that in the 
instant case the veteran has not been prejudiced by these 
defects.  In this regard, the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  All identified pertinent evidence 
has been obtained.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  As such, the Board finds 
that the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

The veteran's service medical records (SMRs) reflect no 
evidence of a psychiatric disorder.  

From 1986 to 2002 the veteran received intermittent treatment 
at a VA facility primarily for hearing and eye problems.

A VA psychiatric examination was conducted in May 1995.  At 
that time the veteran reported a history of 50 combat flights 
as a radioman in the South Pacific.  Following service he 
worked as a presser for one year and then worked as a 
hairdresser for 40 years.  He became a part-timer and planed 
to retire this month.  He was married and had 5 children.  

The veteran reported that he became emotional when recall 
service memories.  He reported sleeping problems for 10 
years.  He had no previous psychiatric treatment. The 
examination showed he was alert and oriented in all three 
spheres.  His speech was coherent and productive.  He became 
emotional when he discussed an airplane crash, which occurred 
during training.  His mood was dysphoric and anxious with 
insomnia.  He had recurrent nightmares.  He denied 
hallucinations and delusions. His memory was disturbed for 
remote events.  Concentration was poor.  He denied dangerous 
ideations.  His judgment was not disturbed.  The diagnosis 
was PTSD.  His Global Assessment of Functioning (GAF) score 
was 61.

A VA psychiatric examination was conducted in May 2002.  At 
that time the veteran indicated that he was retired and lived 
with his wife.  He saw his children and grandchildren 
occasionally.  He played golf and worked in his garden.  He 
had not received any psychiatric treatment

The examination showed that he was appropriately groomed.  He 
was alert and oriented.  His speech was spontaneous and 
relevant, and at a normal rate and rhythm.  His thinking was 
logical, goal oriented without evidence of a formal thought 
disorder.  He denied hallucinations and delusions.  He had 
occasional mild sleep disturbance due to nightmares.  He 
denied suicidal ideation.  Long and short-term memory was 
intact.  Concentration was mildy impaired by anxiety.  
Judgment and insight were present.  The assessment of PTSD 
was the veteran reported mild symptoms.  The diagnosis was 
PTSD, chronic, with partial remission of symptoms. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Since the present appeal arises from an initial rating 
decision that established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability that is of primary importance. Instead, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the veteran's appeal, the regulations 
applicable to the evaluation of psychiatric disorder were 
amended.  This revision was effective on November 7, 1996.  
The Board will review the veteran's claim under the old and 
revised criteria.   However, the revised regulations may not 
be applied prior to their effective date.  Rhodan v West, 12 
Vet. App. 55 (1998).

Regarding the old criteria that were in effect prior to 
November 7, 1996, it is noted that in Hood v. Brown, 4 Vet. 
App. 301 (1993), the United States Court of Veterans Appeals 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree." It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." O.G.C. Prec. 9-93 (Nov. 
9, 1993). The Board is bound by this interpretation of the 
term "definite." 38 U.S.C.A. § 7104(c). With this 
consideration in mind, the Board will address the merits of 
the claim at issue.

The rating criteria in effect prior to November 7, 1996 
provides a 30 percent evaluation when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impermanent.

A 50 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior. The individual must be demonstrably unable to 
obtain or retain employment. Diagnostic Code 9411 (effective 
prior to November 7, 1996).

Under the revised rating criteria, a 30 percent rating is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. Diagnostic Code 9411 (2001).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

In this regard, the evidence reflects that the veteran has 
not and is not receiving any psychiatric treatment for his 
PTSD.  The evidence also show that the veteran is retired.  
When evaluated in May 1995 his mood was dysphoric and anxious 
with insomnia, he had recurrent nightmares, and his memory 
was disturbed for remote events and his concentration was 
poor.  However, his speech, orientation, and judgment were 
not impaired.  Additionally his GAF was 61 which is 
indicative of mild symptoms.   

When examined in May 2002 he had mild sleep disturbance due 
to nightmares and his concentration was mildly impaired by 
anxiety.  However, there was no impairment in his memory.  He 
denied suicidal ideation.  Long and short-term memory were 
intact.  However, there was no impairment in orientation, 
speech, insight, or judgment.  Additionally, his GAF was 65 
which is again consistent with mild symptoms.  

After reviewing the record the Board finds that the degree of 
impairment resulting from the PTSD does not satisfy the 
criteria for a higher rating under the old or revised rating 
criteria.  Also at no time during the appeal period has a 
rating in excess of 30 percent been warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999) The Board finds that the 
evidence is not in equipoise as to warrant the application of 
the benefit of the doubt doctrine. 38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to an increased rating for PTSD is denied.  


REMAND

The veteran requested service connection for residuals of 
injuries to both eyes incurred in a plane crash in 1943.  
Subsequently, the RO granted service connection for a left 
eye corneal scar. 

The veteran underwent a VA eye examination in August 2002.  
The diagnoses were end-stage glaucoma of the right eye; well-
controlled glaucoma of the left eye; and, cataract of both 
eyes.  The examiner opined that it was "not likely" that 
glaucoma was related to active service; however, no opinion 
concerning the etiology of any cataract of either eye was 
offered.  

The records show that the veteran has an extensive history of 
inservice acoustic trauma, resulting in part from noise 
exposure serving as a radioman in a torpedo bomber with over 
50 missions in the South Pacific.  The records also show he 
was awarded an Air medal and A Gold Star in lieu of a second 
Air Medal.  The evidence shows that bilateral high frequency 
sensorineural hearing loss and tinnitus has been diagnosed.  

A VA examiner in May 2002 rendered an opinion that the 
veteran's hearing loss and tinnitus were not related to in-
service injuries or noise exposure on the basis that the 
veteran had a normal screening whispered hearing test, which 
was 15/15.  However, the veteran indicates that he did not 
notice his hearing problems and tinnitus until a significant 
time had passed following service.  As such the Board finds 
that a second opinion is warranted in this case.   

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process and notice requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO is requested forward the 
claims file to the physician who 
performed the August 26, 2002, VA eye 
examination for an addendum (if 
unavailable, to another eye specialist).  
The physician is asked to determine 
whether it is as likely as not that a 
cataract of either eye is related to the 
claimed in-service eye injury.  A 
complete rationale for any opinion render 
should be included in the addendum.  The 
veteran may be reexamined if necessary.  

3.  The RO is requested to forward the 
claims folder to an ear specialist, 
Medical Doctor, who has not previously 
conducted a formal compensation 
examination of the veteran for an 
opinion.  

Following a review of the claims file, 
the examiner should be requested to 
render an opinion as to whether it is as 
likely as not that the hearing loss and 
tinnitus are related to service, to 
include the inservice acoustic trauma.  A 
complete rationale for any opinion render 
should be included in the addendum.  The 
veteran may be reexamined if necessary.  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished an 
SSOC and given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



